NO. 07-05-0389-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 MARCH 29, 2006
                         ______________________________

                             THOMAS M. PARKER, M.D.,

                                                              Appellant

                                            v.

                    VAN E. COPPEDGE and NANCY COPPEDGE,

                                                     Appellees
                       _________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2003-521,201; HON. SAM MEDINA, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Appellant, Thomas M. Parker, M.D. (Parker), acting pro se, appeals from a post-

answer default judgment entered against him in favor of appellees Van E. Coppedge and

Nancy Coppedge (the Coppedges). The latter had sued Parker and others for medical

malpractice. The claims against the others were either settled or dismissed, and only that

against Parker remained for hearing. When the cause ultimately came for trial, Parker

failed to appear. Rather, he opted to attend a medical seminar in San Francisco,
California.1 Six issues are before us. Through them, the doctor complains of 1) his

improper joinder in the lawsuit, 2) “[m]alice against [him], 3) “[p]ayment for liabililty

insurance by Covenant,” 4) denial of his special exceptions, 5) “no covenant with” other

parties sued or “power or right to control the needle holder that perforated Coppedge’s

heart,” and 6) the alleged bias or prejudice of the trial judge in holding trial at a time

conflicting with his San Francisco seminar. We affirm the judgment of the trial court.

        Parker argues all of his issues together and cites no legal authority supporting any

of them. Nor does he cite to any evidence proffered at the trial, though he does allude to

excerpts of his deposition.2 Furthermore, his arguments are conclusory and without

development or explanation.

            A brief must contain a clear and concise argument for the contentions made with

appropriate citations to authorities and to the record. TEX . R. APP. P. 38.1(h). To comply

with this mandate, one must not only cite to the record and to authority but proffer more

than mere conclusory argument to support his issues. Santillan v. National Union Fire Ins.

Co., 166 S.W.3d 823, 824 (Tex. App.–El Paso 2005, no pet.). Moreover, the failure to

comply with Rule 38.1(h) constitutes inadequate briefing and results in the waiver of the

complaint. Sunnyside Feedyard, L.C. v. Metropolitan Life Ins. Co., 106 S.W.3d 169, 173

(Tex. App.–Amarillo 2003, no pet.); Moser v. Davis, 79 S.W.3d 162, 170 (Tex.


        1
            Parker does not assert that he lacked notice of the hearing.

        2
          Parker did not obtain a reporter’s record of the evidence tendered at trial. Allegedly, the record was
both too expensive and unnecessary to his appeal. In the absence of a reporter’s record, we must presum e
that the evidence before the trial court was ade qua te to supp ort the dec ision. Bryant v. United Shortline Inc.
Assu r. Services, N.A., 972 S.W .2d 26, 31 (Te x. 1998); Bloyed v. G ene ral Mo tors C orp., 881 S.W .2d 422, 430
(Tex. App.–Te xarkana 1 994 ), aff’d, 916 S.W .2d 949 (T ex. 1996 ). W e apply this rule at bar because many
of the allegations appearing in his brief are factual and relate to matters that most likely would have been
involved at trial.

                                                        2
App.–Amarillo 2002, no pet.). Because of the omitted citation to authority and the record

and the conclusory nature of his argument, Parker’s brief failed to comply with Rule

38.1(h). And, that he may be acting pro se matters not for such litigants too are bound by

the Rules of Appellate Procedure. Holt v. F. F. Enterprises, 990 S.W.2d 756, 759 (Tex.

App.–Amarillo 1998, pet. denied).

       Finally, like defects were present in his first attempt at an appellant’s brief. Upon

receiving that document, the court notified him of the deficiencies and afforded him

opportunity to correct them via the submission of another brief. The brief now before us

is the result of that opportunity.

       Due to the missing citation and conclusory nature of his argument, we hold that

Parker failed to abide by Rule 38.1(h) and waived the issues proffered. Accordingly, we

overrule them and affirm the judgment.



                                                 Per Curiam




                                             3